'Appeal from a judgment of the Supreme Court entered in the Chemung county clerk’s office on December 16, 1937, in favor of the defendants against the plaintiff, after a trial before the court without a jury, dismissing the complaint upon the merits, with costs. Action for wrongful seizure of mining properties consisting of both real and personal property owned by the plaintiff’s assignors in the State of Zacatecas, Mexico. Plaintiff’s assignors lost their Eederal mining concession through failure to pay taxes and a new concession was issued by the Mexican Eederal government to the respondent Compañía Industrial El Potosí, S. A. After obtaining this concession for the exploitation of these mines El Potosí petitioned the government of the State of Zacatecas pursuant to articles 2 and 4 of the Expropriation Law of 1905 of that State and article 7 of the Federal Mining Law of 1926 for the expropriation of the surface lands and buildings of these mining properties. This expropriation proceeding was conducted in accordance with the State statute and a deed conveying the property to El Potosí delivered by the Governor of the State of Zacatecas. The appellant questions the legality of that proceeding, claiming that it is unconstitutional under the Mexican Federal Constitution. As to the personal property, the trial court found that the respondents had never exercised any control over it or taken possession of it. The principal question in the case is whether the expropriation by the State of Zacatecas was valid. The trial court declined to pass upon this question for the reason that this acquisition was an act of a sovereign State. This reason appears to us to be sufficient. Likewise, we see no incon*920sisteney between the State Expropriation Statute and the Federal Mining Laws and the provisions of the Federal Constitution. We see no illegality in the expropriation proceeding conducted under the State statute. Judgment unanimously affirmed, with costs. Present —■ Hill, P. J., Rhodes, Crapser, Bliss and Heffernan, JJ.